                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


 DAVID D. REYNOLDS,
                                                 Case No. 1:18-cv-00303-EJL
 Plaintiff,
                                                 MEMORANDUM DECISION AND
              v.                                 ORDER
 UNITED STATES OF AMERICA,

 Defendant.


                                    INTRODUCTION

       On November 21, 2018, Chief United States Magistrate Judge Ronald E. Bush

issued a Report and Recommendation (“Report”), recommending that Defendant’s Motion

to Dismiss be denied and an Order of Reassignment. (Dkt. 12.) Any party may challenge a

magistrate judge’s proposed recommendation by filing written objections to the Report

within fourteen days after being served with a copy of the same. See 28 U.S.C. ' 636(b)(1);

Local Civil Rule 72.1(b). The district court then makes “a de novo determination of those

portions of the report or specified proposed findings or recommendations to which

objection is made.” Id. The district court may accept, reject, or modify in whole or in part,

the findings and recommendations made by the magistrate judge. Id.; Fed. R. Civ. P. 72(b).

The parties have notified the Court that neither side intends to file objections. The matter

is therefore ripe for the Court’s consideration. See Local Civil Rule 72.1(b)(2); 28 U.S.C.

' 636(b)(1)(B).

                               STANDARD OF REVIEW
       Pursuant to 28 U.S.C. ' 636(b)(1)(C), this Court “may accept, reject, or modify, in

whole or in part, the findings and recommendations made by the magistrate judge.” Where

the parties object to a report and recommendation, this Court “shall make a de novo

determination of those portions of the report which objection is made.” Id. Where,

however, no objections are filed the district court need not conduct a de novo review. The

Ninth Circuit has interpreted the requirements of 28 U.S.C. ' 636(b)(1)(C) as follows:

       The statute [28 U.S.C. ' 636(b)(1)(C)] makes it clear that the district judge
       must review the magistrate judge’s findings and recommendations de novo
       if objection is made, but not otherwise. As the Peretz Court instructed, “to
       the extent de novo review is required to satisfy Article III concerns, it need
       not be exercised unless requested by the parties.” Peretz, 501 U.S. at 939
       (internal citation omitted). Neither the Constitution nor the statute requires a
       district judge to review, de novo, findings and recommendations that the
       parties themselves accept as correct. See Ciapponi, 77 F.3d at 1251 (“Absent
       an objection or request for review by the defendant, the district court was not
       required to engage in any more formal review of the plea proceeding.”); see
       also Peretz, 501 U.S. at 937-39 (clarifying that de novo review not required
       for Article III purposes unless requested by the parties)….

United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003); see also Wang v.

Masaitis, 416 F.3d 993, 1000 & n.13 (9th Cir. 2005). When no timely objections are made,

arguments to the contrary are waived and “the Court need only satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation.” Advisory

Committee Notes to Fed. R. Civ. P. 72 (citing Campbell v. United States Dist. Ct., 501 F.2d

196, 206 (9th Cir. 1974)); see also Fed. R. Civ. P. 72; 28 U.S.C. ' 636(b)(1) (objections

are waived if they are not filed within fourteen days of service of the Report and

Recommendation).

                                      DISCUSSION
       The procedural background and facts of this case relevant to the Motion to Dismiss

are properly articulated in the Report and are incorporated into this Order. (Dkt. 12.) On

July 10, 2018, Plaintiff brought this action against Defendant alleging negligence claims.

(Dkt. 1.) Defendant filed a Motion to Dismiss for lack of personal jurisdiction arguing

Plaintiff had failed to properly serve the United States. (Dkt. 6.) The Report recommends

that this Court deny the Motion to Dismiss. (Dkt. 6.)

       The Court has reviewed the entire Report and the record in this matter for clear error

on the face of the record and none has been found. The Report articulated and applied the

correct standard of law to the Motion to Dismiss. Moreover, this Court agrees with the

Report’s analysis and conclusion that the Motion to Dismiss should be denied based on the

relevant law and the factors in this case. (Dkt. 12.) Accordingly, the Court adopts the

Report in its entirety and, for the reasons stated therein, denies the Motion to Dismiss.

                                         ORDER

       NOW THEREFORE IT IS HEREBY ORDERED that the Report and

Recommendation (Dkt. 12) is ADOPTED and the Motion to Dismiss (Dkt. 6) is DENIED.



                                                  DATED: November 26, 2018


                                                  _________________________
                                                  Honorable Edward J. Lodge
                                                  U.S. District Judge
